 

Case 18-15159-A.]C Doc 60 Filed 02/08/19 Pagl{e 1 of 3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRIC oF FLORIDA

www.flsb.uscourts.gov
CHAPTER 13 PLAN ilndividual Adjustmeot of Debts[

 

 

 

 

 

 

|:| Original Plan
|:| 5TH Amended Plan (Indicate lst, 2nd, etc. Amended, if applicable)
|:| Modified Plan (Indicate lst, 2nd, etc. Modifled, if applicable)
DEBTOR: CARLOS A. BAREA JOINT DEBTOR: ROXANA E. BAREA CASE NO.: 18-15159
SS#: xxX-Xx- 2170 SS#: Xxx-XX-6681
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-l (C)(S), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or elirninated.

To All Parties: ”Ihe plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor |:| Included |:| Not Included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section III i:i Included iii NOt included

 

 

 

Nonstandard provisions, set out in Section VIII |:| Included |:| Not included

 

 

II. PLAN PAYMENTS. LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTI-ILY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. ln the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

1. $357.04 formonths l to 15 ;

2. $390.12 formonths 16 to 60 ;

B. DEBTOR|S|' ATTORNEY'S FEE: l:| NONE l:| PRO BONO

 

Total Fees: $4025.00 Total Paid: $1425.00 Balance Due: $2600.00
Payable $173.33 /month (Months 1 to § )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$4,025.00
ARAG Legal Fees to pay initial legal fees of $1425.00

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

 

III. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: l:| NONE
[Retain Liens pursuant to ll U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

 

1- Credit°ri American Airlines Credit Union
Addl`€SS! AlIIl! Bal'lkf'llpt€y Arrearage/ Payoff on Petition Date $8,810.89
PD‘;£‘:‘E;;;°°T;( Payoff (Including 2.24 % interest) $105.54 /month (Months 1 to 3 )
7526]_()0()() Payoff (Including 2.24 % interest) $160.62 /month (Months 16 to § )
Last 4 Digits of
Account No.: 2170
Other:

 

 

 

 

LF-3l (rev. 10/3/17) Page l of 3

Case 18'15159'A‘JC Dcf)%b§o(?(s): gli§fjog§\/qz§/HA,RE§Q§AZEQ§»§§ ease number: 18-15159

 

 

|:l Real Property Check one below for Real Property:

|:[Principal Residence |:|Escrow is included in the regular payments

|:|Other Real Property |:|The debtor(s) will pay |:|taxes |:|insurance directly
Address of Collateral:

|:| Personal Property/Vehicle

 

Description of Collateral: 2011 Dodge Journey - 3D4PG3FG4BT506522
B. VALUATION OF COLLATERAL: |:| NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURlNG YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

i. REAL PRoPERTY: § NONE
2. vEHIcLEs(s): § NONE
3. PERSONAL PROPERTY: § NONE

C. LIEN AVOIDANCE l:| NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution forn the Chapter 13 Trustee.

l:| NONE
|:| The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)

request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rern and in
personam as to any codebtor(s) as to these creditors.

 

 

 

|:| Other:
Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.l
U.S. Bank National 4468 3907 SW 153 Court, Miami, FL33185 (Debtor Quit Clairned
l' Association et al. Property to Ex-wife )

 

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

§ NONE
Iv. TREATMENT 0F FEES AND PRIORITY CLAIMS [as defined in 11 U.s.c. §507 and 11 U.s.C. § 1322(a)(4)]

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS!S|' ATTORNEY'S FEE: l:| NONE
B. INTERNAL REVENUE SERVICE: l:| NONE

 

Total Due: $2,548.65 Total Payment $2,548.65
Payable: $42.48 /month (Months 1 to § )

 

 

 

C. DOMESTIC SUPPORT OBLIGATION(S{: l:| NONE
D. OTHER: l:| NONE
V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $148.10 /month (Months L to g )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. l:| If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: l:| NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

LF-3l (rev. 10/3/17) Page 2 of 3

Case 18'15159'A‘JC Dcf)%b§o(?(s): Eii§fjog§\/qz§/HA,RE§Q§ASECH»§§ ease number: 18-15159

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

§ NONE
vii. iNcoME TAX RETURNS AND REFUNDS: § NONE
vm. NoN-sTANDARI) PLAN PRovisioNs § NONE

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

Debtor Joint Debtor
cARLoS A. BAREA Date ROXANA E. BAREA Date
JOSE FUNCIA, ESQ. February 8, 2019
Attorney with permission to sign on Date

Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-3l (rev. 10/3/17) Page 3 of 3

